353 S.W.3d 474 (2011)
STATE of Missouri, Respondent,
v.
Terry E. GILES, Appellant.
No. WD 73117.
Missouri Court of Appeals, Western District.
December 6, 2011.
Matthew A. Johnson, Ruth Sanders, Co-counsel for Appellant.
John M. Reeves, for Respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, JOSEPH M. ELLIS, Judge and MARK D. PFEIFFER, Judge.

ORDER
PER CURIAM:
Terry Giles appeals from his conviction by jury of one count of second degree murder, § 565.021, and one count of armed criminal action, § 571.015. Giles was sentenced to a term of life imprisonment on the murder count to be served concurrently with a term of twenty-five years on the armed criminal action count. The issue raised was not properly preserved for appellate review, and we perceive of no manifest injustice or miscarriage of justice warranting plain error review. No jurisprudential purpose would be served by a formal, published opinion; however, the parties have been provided with a memorandum explaining the reasons for our decision.
Judgment affirmed. Rule 30.25(b).